DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1–20 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–7), a machine (claims 9–14) and a manufacture (claims 15–20), where the machine and manufacture are substantially See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a payment request and user authentication and determining whether or not certain conditions have been met in order to process a transaction by: 
receiving, by the, . . ., a device user authentication;
receiving, by the, . . ., a payment request;
determining whether one or more payment conditions corresponding to the device user authentication are satisfied upon receipt of the payment request; and
authorizing, by the, . . ., a payment application to process the payment request when the one or more payment conditions is satisfied.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving a payment request and user authentication and determining whether or not certain conditions have been met in order to process a transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: an “electronic device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0023] of the specification). 
Dependent claims 2–7, 9–14, and 16–20 have all been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1–5, 8–12, and 15–19 are rejected under 35 U.S.C. §102 (a)(1) and 102 (a)(2) as being anticipated by VAN OS et al. (U.S. Pub. No. 2018/0335928) hereinafter (“Van”).
Regarding claim 1, Van discloses receiving, by the electronic device, a device user authentication. Van states that “[i]n some examples, the secure element provides (or releases) payment information (e.g., an account number and/or a transaction-specific dynamic security code). In some examples, the secure element provides (or releases) the payment information in response to the device receiving authorization, such as a user authentication (e.g., fingerprint authentication; passcode authentication; detecting double-press of a hardware button when the device is in an unlocked state, and optionally, while the device has been continuously on a user's wrist since the device was unlocked by providing authentication credentials to the device, where the continuous presence of the device on the user's wrist is determined by periodically checking that the device is in contact with the user's skin). For example, the device See paragraph [0335]). 
Van discloses receiving, by the electronic device, a payment request. Van states that “[i]n some embodiments, if payment message object 866 instead relates to a payment request by the user to message participant 810 (as opposed to an outgoing payment from the user to message participant 810), user activation of final send button 874 does not cause display of payment confirmation user interface 878. Instead, if payment message object 866 relates to a payment request, in response to the user activation of final send button 874, electronic device 800 displays, within message conversation 808, payment message object 866 (thereby indicating that the payment request associated with the payment message object has been sent).” (See paragraph [0390]). 
Van discloses determining whether one or more payment conditions corresponding to the device user authentication are satisfied upon receipt of the payment request. Van states that “[i]n some embodiments, as also shown in FIG. 8U, payment confirmation user interface 878 includes an authentication request 890 (e.g., a graphical request, a textual request) requesting that the user provide authentication information to proceed with making the payment to message participant 810. In some embodiments, the requested authentication is biometric authentication, such as facial See paragraph [0393]). Hence, the authentication request (or payment condition) must be satisfied prior to the payment or transaction being processed for completion. Also, the payment condition itself (authentication using biometric data) must be completed successfully upon the receipt of the payment request. 
Van also discloses authorizing, by the electronic device, a payment application to process the payment request when the one or more payment conditions is satisfied. Van states that “[i]n FIG. 8V, while displaying payment confirmation user interface 878, electronic device 800 receives, from the user, the requested fingerprint information 815 (e.g., via mechanical button 804). While (or subsequent to) receiving, from the user, fingerprint information 815, a determination is made (e.g., by the device or by an external device, such as a server) whether fingerprint information 815 is consistent with an enrolled authentication information (e.g., an enrolled fingerprint information) of the user. As shown in FIG. 8W, in accordance with a determination that fingerprint information 815 is consistent with enrolled fingerprint information of the user, the device updates authentication request 890 (previously showing a request for a certain type of authentication information) to indicate that the authentication was successful (e.g., by displaying a checkmark, by displaying ‘Authorization Successful’ or ‘Payment Complete’).” (See paragraph [0394]). As FIG. 8F shows, this payment is performed in a payment application on the user mobile device.

Van discloses that the one or more payment conditions include a valid authorization time period and the determining whether the one or more payment conditions are satisfied further comprises determining whether the payment request was received within the valid authorization time period with respect to the device user authentication. Van states that “FIG. 8Z shows, in contrast to FIG. 8Y, the payment (or, alternatively, the payment request) corresponding to payment message object 866 having not been accepted by message participant 810 within a predetermined time period (e.g., 24 hours, 3 days, 1 week, etc.). In response to the determination that the payment (or, alternatively, the payment request) corresponding to payment message object 866 has not been accepted by message participant 810 within the predetermined time period, electronic device 800 updates first status indicator 894 (e.g., from “pending” to “expired”) to inform the user that the payment has not been accepted by message participant 810 within the predetermined time period (or, alternatively, to inform the user that the payment request has not been accepted within the predetermined time period, and thus a payment by message participant 810 in the requested payment amount has not been made by message participant 810 to the user). In some embodiments, the device updates second status indicator 896 (e.g., from “pending” to “expired”) to inform the user that the payment has not been accepted by message participant 810 within the predetermined time period (or, alternatively, to inform the user that the payment request has not been accepted within the predetermined time period, and thus a payment by message participant 810 in the requested payment amount has not been made by message participant 810 to the user).”

 	Regarding claim 3, Van discloses that the one or more payment conditions include a biometric authentication requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the device user authentication satisfies the biometric authentication requirement. Van states that “[i]n some embodiments, as also shown in FIG. 8U, payment confirmation user interface 878 includes an authentication request 890 (e.g., a graphical request, a textual request) requesting that the user provide authentication information to proceed with making the payment to message participant 810. In some embodiments, the requested authentication is biometric authentication, such as facial recognition authentication, fingerprint authentication, voice recognition authentication, iris scan authentication, or retina scan authentication. For example, in FIG. 8U, the requested authentication information (e.g., as shown in authentication request 890), is fingerprint information (e.g., ‘Pay with Fingerprint’).” (See paragraph [0393]).

	Regarding claim 4, Van discloses that the one or more payment conditions include a gatekeeper authentication requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the device user authentication satisfies the gatekeeper authentication requirement. Van states that “[i]n some embodiments, further in response to detecting user selection 3611, funds corresponding to gift message object 3634B (e.g., of $50) is automatically transferred from a personal payment account of Kate to a personal payment account of John. In some embodiments, electronic device 3600B requires authentication (e.g., passcode/password authentication, biometric authentication, such See paragraph [1123]).

	Regarding claim 5, Van discloses that one or more payment conditions include an unlock requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the electronic device is unlocked. Van states that “Van states that “[i]n some examples, the secure element provides (or releases) payment information (e.g., an account number and/or a transaction-specific dynamic security code). In some examples, the secure element provides (or releases) the payment information in response to the device receiving authorization, such as a user authentication (e.g., fingerprint authentication; passcode authentication; detecting double-press of a hardware button when the device is in an unlocked state, and optionally, while the device has been continuously on a user's wrist since the device was unlocked by providing authentication credentials to the device, where the continuous presence of the device on the user's wrist is determined by periodically checking that the device is in contact with the user's skin). For example, the device detects a fingerprint at a fingerprint sensor (e.g., a fingerprint sensor integrated into a button) of the device. The device determines whether the fingerprint is consistent with a registered fingerprint. In accordance with a determination that the fingerprint is consistent with the registered fingerprint, the secure element provides (or releases) payment information. In accordance with a determination that the fingerprint is not consistent with the registered fingerprint, the secure element See paragraph [0335]). As noted, the authentication process will only commence in an unlocked state for the user mobile device.

Regarding claim 8, Van discloses a processor and a memory operably coupled to the processor, the memory including instructions executable by the processor to. . . Van states that “[i]n accordance with some embodiments, an electronic device is described. The electronic device comprises: a display; one or more input devices; a wireless communication radio; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors. . . .” (See paragraph [0009]). Van discloses receiving a device user authentication. Van states that “[i]n some examples, the secure element provides (or releases) payment information (e.g., an account number and/or a transaction-specific dynamic security code). In some examples, the secure element provides (or releases) the payment information in response to the device receiving authorization, such as a user authentication (e.g., fingerprint authentication; passcode authentication; detecting double-press of a hardware button when the device is in an unlocked state, and optionally, while the device has been continuously on a user's wrist since the device was unlocked by providing authentication credentials to the device, where the continuous presence of the device on the user's wrist is determined by periodically checking that the device is in contact with the user's skin). For example, the device detects a fingerprint at a fingerprint sensor (e.g., a fingerprint sensor integrated into a button) of the device. The device determines whether the fingerprint is consistent with a See paragraph [0335]). 
Van discloses receiving a payment request. Van states that “[i]n some embodiments, if payment message object 866 instead relates to a payment request by the user to message participant 810 (as opposed to an outgoing payment from the user to message participant 810), user activation of final send button 874 does not cause display of payment confirmation user interface 878. Instead, if payment message object 866 relates to a payment request, in response to the user activation of final send button 874, electronic device 800 displays, within message conversation 808, payment message object 866 (thereby indicating that the payment request associated with the payment message object has been sent).” (See paragraph [0390]). Van discloses determining whether one or more payment conditions corresponding to the device user authentication are satisfied upon receipt of the payment request. Van states that “[i]n some embodiments, as also shown in FIG. 8U, payment confirmation user interface 878 includes an authentication request 890 (e.g., a graphical request, a textual request) requesting that the user provide authentication information to proceed with making the payment to message participant 810. In some embodiments, the requested authentication is biometric authentication, such as facial recognition authentication, fingerprint authentication, voice recognition authentication, iris scan authentication, or retina scan authentication. For example, in FIG. 8U, the requested See paragraph [0393]). Hence, the authentication request (or payment condition) must be satisfied prior to the payment or transaction being processed for completion. Also, the payment condition itself (authentication using biometric data) must be completed successfully upon the receipt of the payment request. 
Van also discloses authorizing a payment application to process the payment request when the one or more payment conditions is satisfied. Van states that “[i]n FIG. 8V, while displaying payment confirmation user interface 878, electronic device 800 receives, from the user, the requested fingerprint information 815 (e.g., via mechanical button 804). While (or subsequent to) receiving, from the user, fingerprint information 815, a determination is made (e.g., by the device or by an external device, such as a server) whether fingerprint information 815 is consistent with an enrolled authentication information (e.g., an enrolled fingerprint information) of the user. As shown in FIG. 8W, in accordance with a determination that fingerprint information 815 is consistent with enrolled fingerprint information of the user, the device updates authentication request 890 (previously showing a request for a certain type of authentication information) to indicate that the authentication was successful (e.g., by displaying a checkmark, by displaying ‘Authorization Successful’ or ‘Payment Complete’).” (See paragraph [0394]). As FIG. 8F shows, this payment is performed in a payment application on the user mobile device.

	Regarding claim 9, Van discloses that the one or more payment conditions include a valid authorization time period and the determining whether the one or more payment conditions are satisfied further comprises determining whether the payment request was received within the valid authorization time period with respect to the device user authentication. Van states that “FIG. 8Z shows, in contrast to FIG. 8Y, the payment (or, alternatively, the payment request) corresponding to payment message object 866 having not been accepted by message participant 810 within a predetermined time period (e.g., 24 hours, 3 days, 1 week, etc.). In response to the determination that the payment (or, alternatively, the payment request) corresponding to payment message object 866 has not been accepted by message participant 810 within the predetermined time period, electronic device 800 updates first status indicator 894 (e.g., from “pending” to “expired”) to inform the user that the payment has not been accepted by message participant 810 within the predetermined time period (or, alternatively, to inform the user that the payment request has not been accepted within the predetermined time period, and thus a payment by message participant 810 in the requested payment amount has not been made by message participant 810 to the user). In some embodiments, the device updates second status indicator 896 (e.g., from “pending” to “expired”) to inform the user that the payment has not been accepted by message participant 810 within the predetermined time period (or, alternatively, to inform the user that the payment request has not been accepted within the predetermined time period, and thus a payment by message participant 810 in the requested payment amount has not been made by message participant 810 to the user).”

 	Regarding claim 10, Van discloses that the one or more payment conditions include a biometric authentication requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the device user authentication satisfies the biometric authentication requirement. Van states that “[i]n some embodiments, as also shown in FIG. 8U, payment confirmation user interface 878 includes an authentication request 890 (e.g., a graphical request, a textual request) requesting that the user provide authentication information to proceed with making the payment to message participant 810. In some embodiments, the requested authentication is biometric authentication, such as facial recognition authentication, fingerprint authentication, voice recognition authentication, iris scan authentication, or retina scan authentication. For example, in FIG. 8U, the requested authentication information (e.g., as shown in authentication request 890), is fingerprint information (e.g., ‘Pay with Fingerprint’).” (See paragraph [0393]).

	Regarding claim 11, Van discloses that the one or more payment conditions include a gatekeeper authentication requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the device user authentication satisfies the gatekeeper authentication requirement. Van states that “[i]n some embodiments, further in response to detecting user selection 3611, funds corresponding to gift message object 3634B (e.g., of $50) is automatically transferred from a personal payment account of Kate to a personal payment account of John. In some embodiments, electronic device 3600B requires authentication (e.g., passcode/password authentication, biometric authentication, such See paragraph [1123]).

	Regarding claim 12, Van discloses that one or more payment conditions include an unlock requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the electronic device is unlocked. Van states that “Van states that “[i]n some examples, the secure element provides (or releases) payment information (e.g., an account number and/or a transaction-specific dynamic security code). In some examples, the secure element provides (or releases) the payment information in response to the device receiving authorization, such as a user authentication (e.g., fingerprint authentication; passcode authentication; detecting double-press of a hardware button when the device is in an unlocked state, and optionally, while the device has been continuously on a user's wrist since the device was unlocked by providing authentication credentials to the device, where the continuous presence of the device on the user's wrist is determined by periodically checking that the device is in contact with the user's skin). For example, the device detects a fingerprint at a fingerprint sensor (e.g., a fingerprint sensor integrated into a button) of the device. The device determines whether the fingerprint is consistent with a registered fingerprint. In accordance with a determination that the fingerprint is consistent with the registered fingerprint, the secure element provides (or releases) payment information. In accordance with a determination that the fingerprint is not consistent with the registered fingerprint, the secure element See paragraph [0335]). As noted, the authentication process will only commence in an unlocked state for the user mobile device.

Regarding claim 15, Van discloses receiving a device user authentication. Van states that “[i]n some examples, the secure element provides (or releases) payment information (e.g., an account number and/or a transaction-specific dynamic security code). In some examples, the secure element provides (or releases) the payment information in response to the device receiving authorization, such as a user authentication (e.g., fingerprint authentication; passcode authentication; detecting double-press of a hardware button when the device is in an unlocked state, and optionally, while the device has been continuously on a user's wrist since the device was unlocked by providing authentication credentials to the device, where the continuous presence of the device on the user's wrist is determined by periodically checking that the device is in contact with the user's skin). For example, the device detects a fingerprint at a fingerprint sensor (e.g., a fingerprint sensor integrated into a button) of the device. The device determines whether the fingerprint is consistent with a registered fingerprint. In accordance with a determination that the fingerprint is consistent with the registered fingerprint, the secure element provides (or releases) payment information. In accordance with a determination that the fingerprint is not consistent with the registered fingerprint, the secure element forgoes providing (or releasing) payment information.” (See paragraph [0335]). 
Van discloses receiving a payment request. Van states that “[i]n some embodiments, if payment message object 866 instead relates to a payment request by the user to message participant 810 (as opposed to an outgoing payment from the user to message participant 810), user activation of final send button 874 does not cause display of payment confirmation user interface 878. Instead, if payment message object 866 relates to a payment request, in response to the user activation of final send button 874, electronic device 800 displays, within message conversation 808, payment message object 866 (thereby indicating that the payment request associated with the payment message object has been sent).” (See paragraph [0390]). 
Van discloses determining whether one or more payment conditions corresponding to the device user authentication are satisfied upon receipt of the payment request. Van states that “[i]n some embodiments, as also shown in FIG. 8U, payment confirmation user interface 878 includes an authentication request 890 (e.g., a graphical request, a textual request) requesting that the user provide authentication information to proceed with making the payment to message participant 810. In some embodiments, the requested authentication is biometric authentication, such as facial recognition authentication, fingerprint authentication, voice recognition authentication, iris scan authentication, or retina scan authentication. For example, in FIG. 8U, the requested authentication information (e.g., as shown in authentication request 890), is fingerprint information (e.g., ‘Pay with Fingerprint’).” (See paragraph [0393]). Hence, the authentication request (or payment condition) must be satisfied prior to the payment or transaction being processed for completion. Also, the payment condition itself (authentication using biometric data) must be completed successfully upon the receipt 
Van also discloses authorizing a payment application to process the payment request when the one or more payment conditions is satisfied. Van states that “[i]n FIG. 8V, while displaying payment confirmation user interface 878, electronic device 800 receives, from the user, the requested fingerprint information 815 (e.g., via mechanical button 804). While (or subsequent to) receiving, from the user, fingerprint information 815, a determination is made (e.g., by the device or by an external device, such as a server) whether fingerprint information 815 is consistent with an enrolled authentication information (e.g., an enrolled fingerprint information) of the user. As shown in FIG. 8W, in accordance with a determination that fingerprint information 815 is consistent with enrolled fingerprint information of the user, the device updates authentication request 890 (previously showing a request for a certain type of authentication information) to indicate that the authentication was successful (e.g., by displaying a checkmark, by displaying ‘Authorization Successful’ or ‘Payment Complete’).” (See paragraph [0394]). As FIG. 8F shows, this payment is performed in a payment application on the user mobile device.

	Regarding claim 16, Van discloses that the one or more payment conditions include a valid authorization time period and the determining whether the one or more payment conditions are satisfied further comprises determining whether the payment request was received within the valid authorization time period with respect to the device user authentication. Van states that “FIG. 8Z shows, in contrast to FIG. 8Y, the payment (or, alternatively, the payment request) corresponding to payment message object 866 having not been accepted by message participant 810 

 	Regarding claim 17, Van discloses that the one or more payment conditions include a biometric authentication requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the device user authentication satisfies the biometric authentication requirement. Van states that “[i]n some embodiments, as also shown in FIG. 8U, payment confirmation user interface 878 includes an authentication request 890 (e.g., a See paragraph [0393]).

	Regarding claim 18, Van discloses that the one or more payment conditions include a gatekeeper authentication requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the device user authentication satisfies the gatekeeper authentication requirement. Van states that “[i]n some embodiments, further in response to detecting user selection 3611, funds corresponding to gift message object 3634B (e.g., of $50) is automatically transferred from a personal payment account of Kate to a personal payment account of John. In some embodiments, electronic device 3600B requires authentication (e.g., passcode/password authentication, biometric authentication, such as fingerprint authentication, facial recognition authentication, iris/retina scan authentication) prior to receiving the funds associated with gift message object 3634B.” (See paragraph [1123]).

	Regarding claim 19, Van discloses that one or more payment conditions include an unlock requirement and the determining whether the one or more payment conditions are satisfied further comprises determining whether the electronic device is unlocked. Van states that “Van states that “[i]n some examples, the secure element provides (or releases) payment information (e.g., an account number and/or a transaction-specific dynamic security code). In some examples, the secure element provides (or releases) the payment information in response to the device receiving authorization, such as a user authentication (e.g., fingerprint authentication; passcode authentication; detecting double-press of a hardware button when the device is in an unlocked state, and optionally, while the device has been continuously on a user's wrist since the device was unlocked by providing authentication credentials to the device, where the continuous presence of the device on the user's wrist is determined by periodically checking that the device is in contact with the user's skin). For example, the device detects a fingerprint at a fingerprint sensor (e.g., a fingerprint sensor integrated into a button) of the device. The device determines whether the fingerprint is consistent with a registered fingerprint. In accordance with a determination that the fingerprint is consistent with the registered fingerprint, the secure element provides (or releases) payment information. In accordance with a determination that the fingerprint is not consistent with the registered fingerprint, the secure element forgoes providing (or releasing) payment information.” (See paragraph [0335]). As noted, the authentication process will only commence in an unlocked state for the user mobile device.

Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

8. Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Van in view of AGARWAL (U.S. Pub. No. 2017/0068955) (hereinafter “Agarwal”).
Regarding claim 6, Van discloses that payment conditions are required in order to authorize payment for a transaction (see above). However, Van may not describe determining whether the one or more payment conditions are satisfied further comprises accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key. Agarwal teaches accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key. Agarwal states that “[r]eferring to FIGS. 3 and 9, a payment application 200 may use the encrypted payment key as follows. First the payment application 200 obtains the encrypted payment key, for example by retrieving the encrypted payment key from storage (block 722). The See paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van to incorporate the teachings of Agarwal to include accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key. Doing so would allow for greater security in ensuring the authorization of a payment transaction. 

Regarding claim 7, Van may not describe that the key storage is an operating-system-based key storage system. However, Agarwal teaches that the key storage is an operating-system-based key storage system. Agarwal states that “[r]eferring to FIGS. 3 and 9, a payment application 200 may use the encrypted payment key as follows. First the payment application 200 obtains the encrypted payment key, for example by retrieving the encrypted payment key from storage (block 722). The payment application 200 obtains a checksum of the payment application 200 (block 724), for example, by performing a runtime calculation. The checksum may also be obtained, for example, by requesting the checksum from an operating system See paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van to incorporate the teachings of Agarwal so that the key storage is an operating-system-based key storage system. Doing so would allow for greater security in ensuring the authorization of a payment transaction.  

Regarding claim 13, Van discloses that payment conditions are required in order to authorize payment for a transaction (see above). However, Van may not describe determining whether the one or more payment conditions are satisfied further comprises accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key. Agarwal teaches accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key. Agarwal states that “[r]eferring to FIGS. 3 and 9, a payment application 200 may use the encrypted payment key as follows. First the payment application 200 obtains the encrypted payment key, for example by retrieving the encrypted payment key from storage (block 722). The payment application 200 obtains a checksum of the payment application 200 (block 724), for example, by performing a runtime calculation. The checksum may also be obtained, for example, by requesting the checksum from an operating system See paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van to incorporate the teachings of Agarwal to include accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key. Doing so would allow for greater security in ensuring the authorization of a payment transaction.  

Regarding claim 14, Van may not describe that the key storage is an operating-system-based key storage system. However, Agarwal teaches that the key storage is an operating-system-based key storage system. Agarwal states that “[r]eferring to FIGS. 3 and 9, a payment application 200 may use the encrypted payment key as follows. First the payment application 200 obtains the encrypted payment key, for example by retrieving the encrypted payment key from storage (block 722). The payment application 200 obtains a checksum of the payment application 200 (block 724), for example, by performing a runtime calculation. The checksum may also be obtained, for example, by requesting the checksum from an operating system component. The payment application 200 decrypts the encrypted payment key using the checksum to obtain a decrypted payment key (block 726). In some embodiments, the payment key may also be decrypted using a PIN entered by a user.” (See paragraph [0087]).


Regarding claim 20, Van discloses that payment conditions are required in order to authorize payment for a transaction (see above). However, Van may not describe determining whether the one or more payment conditions are satisfied further comprises accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key. Van may not describe that the key storage is an operating-system-based key storage system. 
However, Agarwal teaches that the key storage is an operating-system-based key storage system. Agarwal states that “[r]eferring to FIGS. 3 and 9, a payment application 200 may use the encrypted payment key as follows. First the payment application 200 obtains the encrypted payment key, for example by retrieving the encrypted payment key from storage (block 722). The payment application 200 obtains a checksum of the payment application 200 (block 724), for example, by performing a runtime calculation. The checksum may also be obtained, for example, by requesting the checksum from an operating system component. The payment application 200 decrypts the encrypted payment key using the checksum to obtain a decrypted payment key (block 726). In some embodiments, the payment key may also be decrypted using a PIN entered by a user.” (See paragraph [0087]). 
Agarwal also teaches accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key. Agarwal states that “[r]eferring to FIGS. 3 and 9, a payment application 200 may use the encrypted payment key as follows. First the payment application 200 obtains the encrypted payment key, for example by retrieving the encrypted payment key from storage (block 722). The payment application 200 obtains a checksum of the payment application 200 (block 724), for example, by performing a runtime calculation. The checksum may also be obtained, for example, by requesting the checksum from an operating system component. The payment application 200 decrypts the encrypted payment key using the checksum to obtain a decrypted payment key (block 726). In some embodiments, the payment key may also be decrypted using a PIN entered by a user.” (See paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van to incorporate the teachings of Agarwal to include accessing a payment authorization key in a key storage and reading the payment conditions corresponding to the payment authorization key and that the key storage is an operating-system-based key storage system. Doing so would allow for greater security in ensuring the authorization of a payment transaction. 



Prior Art Not Relied Upon
9. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) 
1. Kapur et al. (U.S. Pub. No. 2020/0402065) teaches apparatuses and methods for a federated edge-node computing system that allow customers to conducts transactions in an offline mode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696